Citation Nr: 1623984	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-03 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left and right central band plantar fascia tears. 

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected left and right central band plantar fascia tears. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard from April 2008 to December 2008, including a period of ACDUTRA from October 2008 to December 2008.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision that, in pertinent part, denied service connection for a low back disability and for a neck disability.  The Veteran timely appealed.

In June 2011, the Veteran and her mother testified during a hearing before a Veterans Law Judge at the RO.  In December 2012, the Board remanded the matters for additional development.

In May 2014, the Veteran again testified as to the same matters during a hearing before another Veterans Law Judge at the RO.  During the hearing, the Veterans Law Judge granted the Veteran's request for a 30-day abeyance to submit additional evidence or argument directly to the Board.  In June 2014, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record. See 38 C.F.R. § 20.709 (2015).

In September 2014, the Board again remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a February 2015 rating decision, the RO, in pertinent part, denied service connection for disabilities of each leg and each ankle.  The Board acknowledges that these issues have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the agency of original jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

In April 2016, the Veteran was offered another opportunity for a hearing before a third Veterans Law Judge as to the same matters on appeal; however, she did not respond.  Given that two hearings already had been held by different Veterans Law Judges on the same matters on appeal, a panel of three Veterans Law Judges will decide the appeal on its merits.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  


FINDINGS OF FACT

1.  A low back disability was not present during National Guard service, and is not otherwise related to service, nor is it due to or aggravated by a service-connected disability.  

2.  A neck disability was not present during National Guard service, and is not otherwise related to service, nor is it due to or aggravated by a service-connected disability.  



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in National Guard service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  A neck disability was not incurred in National Guard service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a March 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of her claims on appeal have been obtained, to the extent possible. The RO or AMC has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Here, during the hearings, the respective Veterans Law Judges clarified the issues, explained the concept of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  The actions of the Veterans Law Judges supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Generally, to establish entitlement to service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For Veterans with active continuous service of 90 days or more, service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

In order to qualify for VA disability compensation, however, a claimant must be a Veteran.  Service on active duty alone is sufficient to meet the statutory definition of Veteran, but service on active duty for training without more will not suffice to give one "veteran" status.  An individual who served on active duty for training (ACDUTRA) will be considered a "veteran" if that individual suffers from a disease or injury incurred or aggravated in line of duty during the period of active duty for training.  38 U.S.C.A. § 101(24)(B).  An individual who served on inactive duty training (INACDUTRA) will be considered a "veteran" if that individual suffers from an injury incurred or aggravated in line of duty during the period of inactive duty for training.

In this case, the claimant is deemed a Veteran due to her already service-connected disabilities; however, her active service (i.e., ACDUTRA) remains less than 90 days.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 and the attendant presumptions are not appropriate.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Regarding her periods of INACDUTRA and ACDUTRA, National Guard records do not reflect any findings or complaints of low back pain or neck pain.  Neither a low back disability nor a cervical spine disability was found during any period of ACDUTRA; nor is there evidence of injury or trauma to the Veteran's low back or neck during any period of ACDUTRA or INACDUTRA.  

Rather, the record reflects that the Veteran was first diagnosed with a lumbar strain and with a cervical strain many years after her discharge from National Guard service.  Although each of the disabilities has persisted, the Veteran is nevertheless not entitled to direct service connection for a low back disability or for a neck disability because there is no competent evidence linking her current disabilities to any disease or injury during a qualifying period of service in the National Guard.  

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after National Guard service with no competent evidence that either disability is in any way related to National Guard service.  

Here, the Veteran asserts that her lumbar strain and cervical strain are secondary to her service-connected left and right central band plantar fascia tears in her feet.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

The report of an April 2009 VA general medical examination reveals no current symptoms involving the Veteran's neck or back.

Private treatment records, dated in December 2009, reflect tenderness in the areas of her plantar fascial tears and note palpable effusion.  The Veteran's feet were cold to touch, and had almost a five-second delay in capillary return.  Standing was uncomfortable for her, and the Veteran's gait was more deliberate early on.  Her subjective complaints in December 2009 included not only "foot discomfort" but also "some back and neck issues" that have been ongoing.  The Veteran's treating physician, Dr. E.'s biggest concern at the time was continued vasomotor changes. 

Social Security records, received in October 2010, show a primary diagnosis of "disorders of muscle, ligament, and fascia;" no secondary diagnosis had been established.

In June 2011, the Veteran testified that, with her feet being injured, it put pressure on her back, hips, and neck; and that she always was in a wheelchair because of her feet.  Her complaints of low back pain and neck pain since service are deemed credible.

Post-service treatment records show the gradual onset of low back pain and neck pain, and include diagnoses of a lumbar strain and a neck strain in March 2013.  The Veteran also reported having daily low back pain and neck pain.

A VA examiner in March 2013 opined that the Veteran's lumbar strain and cervical strain were less likely than not (less than 50 percent probability) proximately due to or the result of the service-connected left and right central band plantar fascia tears.  The examiner explained that there was no evidence in the medical literature that bilateral plantar fascial tears caused neck, thoracic outlet syndrome, or back conditions to develop.  The examiner also noted that the Veteran reportedly was diagnosed with rheumatoid arthritis and with systemic lupus erythematosus.  

In June 2014, the Veteran's treating physician, Dr. E., explained that, during the course of the Veteran's injuries, she had some neck and back symptoms.  Although Dr. E. did not treat the Veteran for those symptoms, he opined that there was "some relationship" between her injuries due to her altered gait patterns.  Dr. E. also noted that the Veteran had been diagnosed with lupus and possible rheumatoid arthritis, as well as Crohn's disease, since her injuries.

In a November 2014 addendum, the examiner noted a review of the Veteran's medical history; and then opined that the Veteran's lumbar strain and cervical strain were not at least as likely as not aggravated beyond their natural progression by the service-connected left and right central band plantar fascia tears.  In support of the opinion, the examiner reasoned that there was no medical evidence revealing aggravation; and also reasoned that the Veteran's gait had not been altered to any significant degree that would be anticipated to cause or aggravate a back or neck problem.  In this regard, the examiner noted that the Veteran's gait being slowed due to foot pain would be anticipated to impose less stress upon her back and neck, than had the Veteran been more active.  The examiner also considered Dr. E.'s opinion as to "some relationship" between the Veteran's service-connected disability and her back and neck condition as vague and speculative, and not supported by any factual information. 

The report of a January 2015 VA examination reflects that the Veteran reported using orthopedic boots, a wheelchair, and a walker, so as to avoid weightbearing due to her fear of foot pain.  There was no finding of any abnormal gait.
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the November 2014 addendum report to be persuasive in finding that the current lumbar strain and cervical strain are less likely due to or aggravated by the service-connected left and right central band plantar fascia tears.  The VA examiner reviewed the medical history and provided a rationale which considered whether there was any nexus between the current disabilities and the service-connected disability.  The evidence, including National Guard records, does not show that a lumbar strain or cervical strain was present in National Guard service.  There is no objective evidence that left and right central band plantar fascia tears caused damage to the Veteran's low back or neck, and no basis for finding that a service-connected disability aggravated any nonservice-connected disability.  Hence, the Board finds that the opinion in the November 2014 addendum is factually accurate, fully articulated, and contains sound reasoning. Therefore, the opinion is afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

By contrast, the June 2014 opinion by the Veteran's treating physician attempts to find in favor of "some relationship" between her current disabilities and National Guard service, and/or as due to an altered gait.  However, the Board agrees with the opinion in the November 2014 addendum that the Veteran's treating physician's opinion is speculative in nature.  Dr. E. had not treated the Veteran for any symptoms of back or neck pain; nor had Dr. E. referred to any factual pattern of an altered gait post-service, to demonstrate aggravation.  The opinion does not address the facts of this specific case and, thus, is not entitled to any probative weight.

While the Veteran contends that her lumbar strain and cervical strain were caused by or had worsened due to her left and right central band plantar fascia tears, she is not shown to have the medical expertise to offer an opinion on such a complex medical question.  The disabilities at issue involve the mechanics of the spine, and determining any relationships to other disabilities requires more than lay observation.  She is not shown to be competent to render an opinion as to the nature of her underlying disability, or to identify that disabilities such as lumbar strain and cervical strain are related to National Guard service or due to or aggravated by her service-connected left and right central band plantar fascia tears.  In essence, the Board finds that the Veteran's lay contentions cannot support an award of service connection for these claims.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a low back disability and for a neck disability, to include each as secondary to left and right central band plantar fascia tears.  On these matters, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, to include as secondary to left and right central band plantar fascia tears, is denied.

Service connection for a neck disability, to include as secondary to left and right central band plantar fascia tears, is denied.




_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals




_______________________________    _______________________________
              KALPANA  PARAKKAL                           MICHAEL A. PAPPAS
                 Veterans Law Judge                                       Veterans Law Judge
             Board of Veterans' Appeals                        Board of Veterans' Appeals




Department of Veterans Affairs


